Citation Nr: 1647951	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  11-07 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for hypertension.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1979 to September 1982, and from September 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  

In February 2015, the Veteran testified at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.  

This issue was previously before the Board in March 2015, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran did not appeal the August 2002 rating decision denying reopening a service connection claim for hypertension, and no additional evidence was received prior to the expiration of the appeal period.

2.  Evidence received since the August 2002 rating decision is new to the claim, but does not raise the possibility of substantiating service connection for hypertension.



CONCLUSIONS OF LAW

1.  The August 2002 rating decision which denied reopening of the service connection claim for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  New and material evidence has not been received to reopen service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of a September 2009 letter which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claims.  This letter also provided notice of the elements of new and material evidence and the reasons for the prior denial for hypertension.  See Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA satisfied its duty to assist the Veteran in the development of the claim to reopen service connection for hypertension.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence associated with the electronic file include the Veteran's service treatment records and VA and private post-service treatment records.

The Veteran was not afforded a VA examination in connection with the application to reopen service connection for hypertension; regardless, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues adjudicated herein.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal.

New and Material Evidence

The RO initially denied service connection for hypertension in a January 2001 rating decision.  The Veteran did not appeal the decision or submit new and material evidence within one year and the decision became final.  In an August 2002 rating decision, the RO denied the Veteran's application to reopen service connection for hypertension.  The RO determined that while a current diagnosis of hypertension was confirmed, no evidence of onset of this disorder during service or within a year thereafter, or as due to an in-service disease or injury, had been presented.  The RO therefore determined that new and material evidence had not been presented, and continued the prior final denial.  The Veteran did not file a timely notice of disagreement to this determination or submit additional evidence during the appeals period, and this decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran has subsequently filed a claim to reopen service connection for hypertension.  For the reasons to be discussed below, this claim must be denied.  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the August 2002 rating decision, the RO denied service connection for hypertension on the basis that the evidence did not link the Veteran's hypertension to military service (i.e., no nexus), including onset during service, and the evidence did not show that hypertension manifested to a compensable degree within one year of discharge from active service.  The evidence before the RO at the time of the August 2002 rating decision consisted of service treatment records, VA treatment records, and some private treatment records.  

Since the August 2002 rating decision, additional evidence has been received in the form of VA treatment records for the period from 1993 to the present.  The Board had originally remanded to obtain VA treatment records from March 1991, the month of service separation, to the present; however, in a May 2016 statement, a VA RO employee reported that no VA treatment records for the Veteran were available for the period from 1991-92.  VA treatment records beginning in January 1993 were received.  These indicate that the Veteran's blood pressure readings were considered elevated beginning in 1993, but hypertension was not diagnosed at that time.  He was given a blood pressure monitoring sheet to record his readings, according to these records, but no follow-up treatment was noted for several years.  

These VA treatment records are new because they have not been previously submitted.  However, the new evidence is not material because it does not pertain to the basis for the prior denial, that the hypertension was incurred in, or caused by, active service, so does not raise the possibility of substantiating the claim for service connection for hypertension.  The new evidence does not have any tendency to establish that the Veteran's current hypertension had its onset during service or within a year thereafter, or is otherwise related to service, which was the basis of the prior final denial.  As for the private treatment records, they are new, in that they were not of record at the time of the August 2002 denial, but they are not material, as they only confirm a current diagnosis of hypertension, a fact of record and acknowledged by VA in 2002.  Thus, this private evidence is cumulative and redundant of evidence already received.  

Similarly, to the extent to which the Veteran testified that he had elevated blood pressure during service, this is also cumulative and redundant of prior statements.  See September 1999 claim.  

The Veteran also sent in service treatment records in connection with his claim.  A review of these records reflects that they are duplicates of service treatment records that were already associated with the claims file and considered in connection with the prior rating decisions.  Accordingly the provisions of 38 C.F.R. § 3.156(c) do not apply.

Though the 1993 VA treatment records are new, they do not raise a reasonable possibility of substantiating the Veteran's claim because they do not indicate that there is a nexus between the hypertension and the Veteran's service, to include onset of hypertension during service or within a year thereafter.  38 C.F.R. § 3.156(a); see Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  While this evidence does reflect elevated blood pressure readings as early as January 1993, this is still nearly two years after the Veteran's March 1991 service separation.  Additionally, a diagnosis of hypertension was not made at that time by any treating medical care provider.  By the Veteran's own admission in the initial August 1999 informal claim for service connection for hypertension, he was first diagnosed with hypertension in June 1999, many years after service.  Even assuming the elevated blood pressure readings noted in January 1993 were to constitute evidence of hypertension, onset of hypertension during service or within a year thereafter, or as a chronic disease since service separation, still would not be established.  

In short, the evidence received after the August 2002 rating decision is new to the file, but is not material.  See Shade, 24 Vet. App. at 118.  The Board finds that new and material evidence has not been received regarding service connection for hypertension, and in the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Reopening of service connection for hypertension is therefore not warranted.  See 38 C.F.R. § 3.156(a).  








ORDER

New and material evidence not having been received, the appeal to reopen a service connection claim for hypertension is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


